NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE TD AMERITRADE, INC.,
Petitioner. -
MiSce11aneous D0oket No. 107
On Petition for Writ of Mandamus to the Ur1ited States
DiStrict Court for the EaStern District of TexaS.in case no
10-CV-320, Chief Judge David Fo1som.
_ IN RE SCOTTRADE, INC.,
Petitioner.
MiSce11aneous Docket No. 109
On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no
10-CV-320, Chief Judge David Fo1Som.

IN RE TD AMERITRADE 2
ON PETITION
ORDER
Scottrade, Inc. submits a petition for a writ of man-
damus to direct the United States District Court for the
Eastern District of Texas to vacate its order denying
Scottrade’s motion to sever and transfer, and direct the
court to sever this case and transfer it to the United
States District Court for the Eastern District of Missouri.
The court also reconsiders its order directing Ganas LLC’s
response in In re TD Ameritrade, Inc., 2012-M107.
Upon consideration thereof, .
IT ls OR:oERED THAT:
(1) This oourt’s prior order directing Ganas LLC to
respond no later than December 1, 2011 in 2012-M107 is
vacated.
(2) Ganas LLC is directed to file a combined response
in 2012-M107 and 2012-M109 no later than December 8,
2011 not to exceed 40 pages
FOR THE CoURT
 2 3  lsi Jan Horbaly
Date J an Horba1y
Clerk
FI 0

NOV 23 2011
JAN |'l0RBALY
CLERK

3
cc.
IN RE TD AMERITRADE
Michae1 Hawes, Esq.
Larry D. Thompson, Jr., Esq.
Jason M. Schwent, Esq.
C1erk, United States District Court for the Eastern
District of TeXas
S
n